SULLIVAN, Judge
(concurring):
The substance “Lasix” was found inside appellant’s home by police executing a valid search warrant. See United States v. Procopio, 88 F.3d 21, 29-30 (1st Cir.1996) (guns found at accused’s apartment admitted to show association in criminal venture). The military judge considered the probative value of this evidence and the potential for undue prejudice. See Mil. R. Evid. 403, Manual for Courts-Martial, United States, 1984. I see no legal error. See United States v. Golb, 69 F.3d 1417, 1428 (9th Cir.1995) (traces of cocaine on money involved in criminal scheme).